Title: [Diary entry: 30 October 1789]
From: Washington, George
To: 

Friday 30th. A Little after 8 Oclock I set out for Newbury-Port and in less than 2 Miles crossed the Bridge between Salem and Beverly, which makes a handsome appearance, and is upon the same plan of those over Charles & Mistick Rivers; excepting that it has not foot ways as that of the former has. The length of this bridge is 1530 feet and was built for about £4500 lawful money—a price inconceivably low in my estimation, as there is 18 feet water in the deepest parts of the River over which it is erected. This Bridge is longer than that at Charles town, but shorter by  feet than the other over Mistick. All of them have draw bridges by which Vessels pass. After passing Beverley 2 Miles we come to the Cotton Manufactury which seems to be carrying on with Spirit by the Mr. Cabbots (principally). In this Manufactury they have the New Invented Carding and Spinning Machines—one of the first supplies the work; and four of the latter; one of which spins 84 threads at a time by one person. The Cotton is

prepared for these Machines by being first (lightly) drawn to a thrd. on the common wheel. There is also another Machine for doubling and twisting the threads for particular cloths. This also does many at a time. For winding the Cotton from the spindles, & preparing it for the Warp, there is a Reel which expedites the work greatly. A number of Looms (15 or 16) were at work with Spring shuttles which do more than dble. work. In short the whole seemed perfect, and the Cotton stuffs wch. they turn out excellent of their kind. Warp & filling both are now of Cotton. From this place with escorts of Horse I passed on to Ipswich about 10 Miles—at the entrance of which I was met and welcomed by the Select Men and received by a Regemt. of Militia. At this place I was met by Mr. Dalton and some other Gentlemen from Newbury-port—partook of a Cold Collation, & proceeded on to the last-mentioned place where I was received with much respect & parade, about 4 Oclock. In the evening there were Rockets & some other fire-works and every other demonstration to welcome me to the Town. This place is pleasantly situated on Merimack River, and appears to have carried on (here & about) the Ship-building business to a grt. extent. The number of Souls is estimated at 5,000.